Case: 13-50896      Document: 00512730612         Page: 1    Date Filed: 08/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-50896                                  FILED
                                  Summary Calendar                          August 12, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
RAMON RODRIGUEZ,

                                                 Plaintiff-Appellant,
v.

BANK OF AMERICA, N.A.,

                                                 Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CV-905


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM:*
       Plaintiff-Appellant Ramon Rodriguez brought suit against Defendant-
Appellee Bank of America, N.A., asserting various claims challenging
foreclosure proceedings instituted by the lender. The district court granted
judgment in favor of Bank of America and dismissed Rodriguez’s claims. We
affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50896     Document: 00512730612     Page: 2   Date Filed: 08/12/2014



                                  No. 13-50896
                                        I.
      In September 2005, Rodriguez obtained a mortgage in the approximate
amount of $128,000 from Security National Mortgage Company (“SNMC”) to
purchase residential property (“the Property”) located in San Antonio, Texas.
In obtaining the mortgage, Rodriguez signed a promissory note (“the Note”)
agreeing to pay the full amount of the Note, plus interest, to the original lender
and its successors and assigns. Rodriguez also signed a Deed of Trust (“the
Deed”) naming Mortgage Electronic Registration Systems, Inc. (“MERS”), as
the beneficiary and nominee for the original lender and its successors and
assigns. The Deed also stated that MERS had the right to exercise any and all
interests granted in the Deed including the right to foreclose and sell the
Property. In February 2012, MERS assigned its interest as beneficiary under
the Deed to Bank of America. 1 The assignment was executed by vice president
of MERS, Swarupa Slee. Shortly thereafter, Rodriguez defaulted on the Note
by failing to make payments. Consequently, Bank of America accelerated the
full amount owed on the remaining balance of the Note and initiated
foreclosure proceedings pursuant to the terms of the Deed.
                                       II.
      In September 2012, Rodriguez filed suit in Texas state court challenging
the assignment of the Deed to Bank of America and seeking to enjoin the
foreclosure proceedings. A temporary injunction was granted and Bank of
America removed the case to federal district court. Rodriguez amended his
complaint in the district court proceedings, asserting claims to quiet title and
for breach of contract, as well as claims under the Texas Uniform Commercial
Code and Chapter 12 of the Texas Civil Practice and Remedies Code. In



      1 Additionally, SNMC endorsed the Note to Countrywide Bank, F.S.B., who then
endorsed the Note to Bank of America.
                                        2
     Case: 13-50896      Document: 00512730612        Page: 3     Date Filed: 08/12/2014



                                     No. 13-50896
November 2012, Bank of America filed a motion to dismiss Rodriguez’s
amended complaint under Fed. R. Civ. P. 12(b)(6) “for failure to state a claim
upon which relief can be granted.” The district court granted the motion,
dismissing Rodriguez’s claims with prejudice. In his detailed order granting
Bank of America’s motion to dismiss, the district judge reasoned inter alia that
Rodriguez lacked standing to challenge the assignment of the Note. Rodriguez
appeals herein.
      Rodriguez asserts the same primary argument on appeal as he did before
the district court, i.e., that the assignment of the mortgage to Bank of America
is void because Slee – the vice president of MERS who executed the assignment
– had “at least five or more signature variations and that the signature on the
assignment in question may not be authentic.” Rodriguez further contends
that “the document may itself be fake, fraudulent and void because the
signature on the document may not actually be the signature of Mrs. Slee.”
Rodriguez concludes that his “allegations of a false signature support a claim
of forgery.”
      Additionally, without briefing any of these arguments, Rodriguez further
contends on appeal that he is entitled to relief for his claims under Chapter 12
of the Texas Civil Practice and Remedies Code, for breach of contract, and
because Bank of America did not prove it was the owner of the Note.
                                           III.
       “We review de novo a district court’s dismissal under Rule 12(b)(6) for
failure to state a claim.” Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011).
       After considering the parties’ arguments as briefed on appeal, 2 and after
reviewing the record, the applicable law, and the district court’s judgment and



      2   Because Rodriguez failed to adequately brief his arguments on appeal with respect
to his claims under the Texas Civil Practice and Remedies Code, for breach of contract, and
                                            3
     Case: 13-50896      Document: 00512730612        Page: 4     Date Filed: 08/12/2014



                                     No. 13-50896
reasoning, we AFFIRM the district court’s judgment in favor of Defendant-
Appellee Bank of America, N.A., and adopt its analysis in full.




that Bank of America did not prove it was the owner of the Note, we hold those claims to be
waived herein. See Arkanase v. Fatjo, 130 F.3d 657, 668 (5th Cir. 1997).
                                            4